



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Ward 
          v. British Columbia,







2009 
          BCCA 23



Date: 20090127

No.:  CA034766; CA034785

Docket: CA034766

Between:

Alan 
    Cameron Ward

Respondent
(Plaintiff
)

And

Her 
    Majesty The Queen In Right Of The Province Of British Columbia

Appellant

(
Defendant
)

and

Docket: CA034785

Between:

Alan Cameron Ward

Appellant
(Plaintiff)

And

City of Vancouver

Respondent
(Defendant)




Before:


The 
          Honourable Chief Justice Finch




The 
          Honourable Madam Justice Saunders




The 
          Honourable Mr. Justice Low








J.E. 
          Gouge Q.C. and B.A. Mackey


Counsel for the Appellant (CA034766),
Province of British Columbia




B. 
          Samuels


Counsel for the Respondent/Appellant,
A.C. Ward




T. 
          Zworski


Counsel for the Respondent (CA034785),
City of Vancouver




K. 
          Roach


Counsel for the Intervenor,
B.C. Civil Liberties Association




Place 
          and Date of Hearing:


Vancouver, British Columbia




13 and 14 March 2008




Place 
          and Date of Judgment:


Vancouver, British Columbia




27 January 2009













Written 
          Reasons by
:




The 
          Honourable Mr. Justice Low




Concurred 
          in by:




The 
          Honourable Chief Justice Finch




Dissenting 
          Reasons by:




The 
          Honourable Madam Justice Saunders (p. 33, para. 72)



Reasons 
    for Judgment of the Honourable Mr. Justice Low:

[1]

Cameron Ward, a Vancouver lawyer, brought an action against several 
    defendants arising out of his arrest on 1 August 2002 near the location of 
    an outdoor dedication ceremony attended by the Prime Minister of Canada in 
    the Chinatown section of this city.

[2]

The trial judge, Mr. Justice Tysoe (as he then was), found the arrest 
    to be lawful but he also found that police officers employed by the City of 
    Vancouver breached Mr. Wards rights under the
Canadian Charter of Rights 
    and Freedoms
by keeping him in the police lockup longer than was necessary 
    (the tort of wrongful imprisonment), and by seizing his car.  He assessed 
    damages for the detention at $5,000 and for the seizure of the car at $100.  
    He further found that corrections officers employed by the Province of British 
    Columbia breached Mr. Wards
Charter
rights by conducting a 
    strip search of his person.  This resulted in an award of damages in the amount 
    of $5,000 against the Province.

[3]

The action was dismissed as against the individual police officers 
    and corrections officers named or described as defendants.

[4]

The neutral citation for the trial judgment is 2007 BCSC 3. It is reported 
    at (2007) 63 B.C.L.R. (4th) 399.

[5]

Mr. Ward brought an appeal against the City of Vancouver in which he 
    contends that the trial judge erred in finding that the arrest was lawful 
    and in awarding damages for wrongful imprisonment

that were 
    inordinately low.

[6]

In a cross appeal the City argues that the judge erred in awarding 
    damages in the amount of $100 for seizure by the police of Mr. Wards car.

[7]

The Province brought a separate appeal in which it accepts that the 
    strip search was unreasonable and therefore a breach of Mr. Wards
Charter
rights but contends that the trial judge erred in law in awarding 
    damages for the breach in the absence of commission of a tort, bad faith, 
    abuse of power, negligence or wilful blindness on the part of the corrections 
    officers with respect to their constitutional obligations toward Mr. Ward.

[8]

Mr. Ward cross appealed.  He asserts that the damages awarded for the 
    strip search were inadequate and should have included punitive damages.

Mr. Wards appeal

[9]

On 1 August 2002, Prime Minister Chrétien participated in a ceremony 
    to mark the opening of a gate at the entrance to the Chinatown area of this 
    city.  As was necessary and proper, police authorities heightened security 
    in the area.  At some point they received information that someone intended 
    to attempt to throw a pie at the prime minister, an event that had occurred 
    elsewhere a year earlier.  This report had to be taken seriously.  It was 
    not a trivial matter.

[10]

The trial judge summarized the events leading to Mr. Wards arrest 
    as follows:

[5]
On August 1, 2002, Mr. Ward decided to attend 
    the ceremony for the opening of the Millennium Gate by Prime Minister Chrétien.  
    He parked his car on Keefer Street, which is the street running parallel and 
    to the south of East Pender Street, near the intersection with Taylor Street.  
    Mr. Ward walked to East Pender Street, where he listened to the beginning 
    of Prime Minister Chrétiens speech.  He then traveled south on Taylor Street.  
    This occurred shortly after the following broadcast over the police radio 
    made by Sergeant Huffsmith, a Vancouver police officer assigned as a liaison 
    with the R.C.M.P. for the purpose of the Prime Ministers visit:

Theres 
    a, uh, white male overheard, uh, planning to, uh, throw a pie at the Prime 
    Minister.  Ill just give you a description.  He was last seen in the area 
    of the King Kong Kit Kat, uh, sign, uh, on the corner of, uh, Pender and Taylor.  
    Break.   Hes described as a white male, 30 to 35 years, 5 9, dark shorter 
    hair wearing a white golf shirt or t-shirt with some red on it.  Break.   
    He, uh, was wearing, uh, either jeans or shorts, they werent sure, and I 
    guess he was, uh, overheard planning to, uh, throw a pie at the Prime Minister.  
    If anybody locates this individual, can you let us know.

At the time, Mr. Cameron, who is a white male, was wearing jeans and a 
    t-shirt with some red on it, but his t-shirt was predominately grey, his hair 
    was grey or silver in colour and collar length, and he was in his mid-40s.

[6]        Shortly thereafter, there was another radio broadcast from 
    an unidentified officer to the effect that a male matching the description 
    was running southbound on Taylor Street, from Pender Street.  Mr. Ward was 
    arrested on Taylor Street and taken away in a paddy wagon within the next 
    few minutes, but the testimony with respect to the events occurring on Taylor 
    Street varied greatly.  Mr. Ward testified on his own behalf, and Sergeant 
    Cope, Sergeant Kelly and Constable Prasobsin testified on behalf of themselves 
    and the City of Vancouver about these events.

[11]

The judge went on to detail the testimony of Mr. Ward and of the three 
    police witnesses who were also defendants in the action.  He resolved the 
    conflicts in the evidence of these four witnesses as follows:

[40]      In assessing the testimony of Mr. Ward and the police officers, 
    I looked to evidence outside their testimony in order to determine whether 
    it was more consistent with the testimony of Mr. Ward or the testimony of 
    the police officers.  I have concluded that Mr. Ward is mistaken in his recollection 
    of the disputed events which occurred on Taylor Street.  The evidence which 
    has led me to prefer the testimony of the police officers on the major discrepancies 
    in the evidence includes the following:

1.

Mr. Ward testified that he was not running down Taylor Street, while 
    Constable Cope testified that he was running.  On the police radio broadcast, 
    Constable Cope had reported that he thought he had the male referred to in 
    the broadcast from the unidentified officer that a male matching the description 
    was running southbound on Taylor.  The operator then asked if Constable Cope 
    had the guy that was threatening to throw the pie.  Constable Cope responded 
    that he didnt know if it was the guy, but this is the guy that was
running
down Taylor Street and he kinda matches the description.  Although prior 
    consistent statements are generally inadmissible as evidence of the truth 
    of the contents of the statements, Constable Copes answer falls within the
res gestae
exception because it was made contemporaneously with little 
    or no opportunity for fabrication:  see Sopinka, Lederman and Bryant,
The 
    Law of Evidence in Canada,
2nd ed. (Butterworths: Toronto and Vancouver, 
    1999) at p. 323.

2.

Unless Constable Cope was yelling for Mr. Ward to stop, the R.C.M.P. 
    officer at the Prime Ministers motorcade would not have known to stop Mr. 
    Ward.

3.

Constable Cope asked on the police radio broadcast for another unit 
    to come to the scene.  There would have been no need to call for a backup 
    unit if Mr. Ward was not presenting difficulties for Constable Cope.

4.

Mr. Ward would have had his hands cuffed behind his back (as Constable 
    Prasobsin testified was the preferred practice) if he was not making it difficult 
    for the police to handcuff him.

5.

Unless Mr. Ward was yelling and creating a disturbance, it is unlikely 
    that the attention of the Global TV camera crew would have been drawn to him.  
    The beginning of the six second clip showing Mr. Ward filmed him and the police 
    officers beside Constable Copes motorcycle, the location where Constable 
    Cope had his dealings with Mr. Ward.  Mr. Ward testified that he did not raise 
    his voice until he was moved down Taylor Street towards Keefer Street, but 
    he must have been yelling or screaming at an earlier point in time (as the 
    police officers testified) in order to have drawn the attention of the camera 
    crew to him and for the crew to have gotten in a position to have started 
    their camera while Mr. Ward was still beside Constable Copes motorcycle.

6.        The Global TV broadcast showed that Mr. Ward had a very agitated 
    look on his face, that he appeared to be yelling for the benefit of the onlookers 
    and that he was holding back as he was being escorted from Constable Copes 
    motorcycle down Taylor Street.

[12]

After further detailing some of the police evidence concerning the 
    reasons for the arrest of Mr. Ward, the judge concluded (paras. 45 and 46) 
    that, following an initial detention for investigation of assault or attempted 
    assault, the arrest was for breach of the peace and not for either assault 
    or attempted assault.  On the basis of Mr. Wards conduct in loudly protesting 
    his detention and drawing attention to himself, the judge found that the arrest 
    was lawful.

[13]

Mr. Ward argues that his arrest was unlawful.  He says that he did 
    not match the description of the person sought; that although his initial 
    detention was lawful, his continued detention was not lawful; and that his 
    protest of his continued detention did not begin until it must have been clear 
    to Cst. Cope that Mr. Ward did not match the description.  He says that he 
    could not be seen to have committed a breach of the peace by protesting an 
    unlawful detention and arrest.

[14]

Mr. Ward agrees that the police could stop him or delay him for a short 
    time without breaching his right under s. 9 of the
Charter
not 
    to be arbitrarily detained: see
R. v. Mann
, 2004 SCC 52, [2004] 
    3 S.C.R. 59, at paras. 19 and 20.  The police had reasonable grounds or 
    articulable cause to stop him for investigative purposes.  But, he contends, 
    it had to have been very quickly known to Cst. Cope that he did not fit the 
    description broadcast and that there was no reason to detain him any further.  
    Therefore, the grounds for detention quickly evaporated and the constable 
    was obliged to let him go on his way.

[15]

In my opinion, this argument does not take into account everything 
    that was known to Cst. Cope.  Nor does it take into account all of Mr. Wards 
    conduct.  The trial judge expressed his conclusion on this issue as follows:

[55]      In my view, the detention of Mr. Ward by Constable Cope was 
    not arbitrary.  Constable Cope had articulable cause to [detain] Mr. Ward 
    for investigative purposes or, in other words, he had reasonable grounds to 
    suspect that Mr. Ward was connected to a particular crime and to believe that 
    his detention was necessary.  Based on (i) the police radio broadcasts, (ii) 
    the facts that Mr. Ward was running and appeared to be avoiding Constable 
    Cope, and (iii) Mr. Wards clothing more or less matched the clothing described 
    in the first police radio broadcast, it is my opinion that Constable Cope 
    had reasonable grounds for suspecting that Mr. Ward was connected to an assault 
    or attempted assault of the Prime Minister.

[56]      I conclude that the initial detention of Mr. Ward by Constable 
    Cope did not represent a breach of s. 9 of the
Charter
.  I also conclude 
    that Constable Cope and the other officers did not commit the torts of assault 
    or battery when they handcuffed him because Constable Cope had reasonable 
    grounds to believe that Mr. Ward may attempt to escape or assault him.

[16]

In para. 63 of his reasons, while discussing the grounds for the arrest 
    of Mr. Ward, the trial judge observed that although Mr. Wards clothing was 
    fairly close to the description of the suspects clothing, his height, 
    hair colour and length, and age were all different .  Mr. Ward contends 
    that this finding should have led the judge to conclude that there was no 
    reasonable basis for his continued detention before he protested in such a 
    manner that would otherwise amount to a breach of the peace.

[17]

I disagree.  The argument ignores the second factor taken into account 
    by the judge in reaching the above conclusion  Mr. Ward was running and appeared 
    to be avoiding interception. (The trial judge noted earlier in his reasons 
    that Cst. Cope yelled at Mr. Ward to stop but Mr. Ward kept running.)  These 
    facts are not disputed on appeal and the evidence certainly gives support 
    to them.  Dissimilarities between a suspects physical description and the 
    physical appearance of the person being detained are not necessarily enough 
    to allay reasonable suspicion.  The investigating officer could not safely 
    conclude that the broadcast description was completely accurate.  The dissimilarities 
    between description and appearance no doubt would have been enough to eliminate 
    most people encountered by Cst. Cope after he received the broadcast.  But 
    Mr. Ward was not most people.  He was in the right place at the right time, 
    he was running and he appeared to be taking avoiding action.

[18]

In my opinion, the trial judge did not err in finding that Cst. Copes 
    continued detention of Mr. Ward was reasonable and justified.

[19]

Mr. Wards assertion that his arrest was unlawful is predicated on 
    this court finding that his continued detention was unlawful.  He does not 
    contend that the trial judge erred in finding that he committed a breach of 
    the peace by protesting a lawful detention.  It follows that effect should 
    not be given to his contention that his arrest for breach of the peace was 
    unlawful.

[20]

Whether successful or not on the arrest issue, Mr. Ward submits that 
    damages of $5,000 for unlawful detention were inordinately low.  In addition, 
    he says that the trial judge erred in not awarding punitive damages against 
    the City.

[21]

These arguments were presented largely on the assumption that this 
    court would find that the arrest of Mr. Ward was unlawful, but counsel made 
    it clear in oral submissions that the argument was not limited to that outcome.

[22]

This is not a case in which the conduct of the police officers in detaining 
    Mr. Ward in the lockup for more than four hours after the Prime Minister left 
    the downtown area would attract punitive damages on the principles enunciated 
    in
Hill v. Church of Scientology of Toronto
, [1995] 2 S.C.R. 
    1130.  Their conduct was not egregious.

[23]

The argument we received with respect to quantum of damages that should 
    be paid by the City is essentially the same argument that was presented to 
    the trial judge.  This argument depends on cases in which more substantial 
    damages were assessed in more egregious circumstances and for quite different 
    wrongs than in the present case.

[24]

We can interfere with the damage assessment against the City only if 
    the trial judge applied a wrong principle of law such as taking an irrelevant 
    factor into account or failing to consider a relevant factor, or if the damages 
    are so inordinately low as to be a wholly erroneous estimate:  see
Nance 
    v. British Columbia Electric Railway Co.
, [1951] 3 D.L.R. 705 (P.C.).

[25]

In assessing damages against the City, Tysoe J. (as he then was) considered 
    similar cases.  He said this:

[120]    Counsel for the City of Vancouver relies on decisions with more 
    modest awards:
Hewer v. Paquette
, [1990] B.C.J. No. 1549 (QL) (S.C.),
Forster v. MacDonald
(1993), 108 D.L.R. (4th) 690 (Alta. Q.B.),
Nolan 
    v. Toronto (Metropolitan) Police Force,
[1996] O.J. No. 1764 (QL) (Ont. 
    Ct. of Jus. (Gen. Div.)) and
King v. Ontario (Ministry of Attorney General)
, 
    [2002] O.J. No. 4766 (QL) (Ont. Sup. Ct. of Jus.).  The judgments in these 
    cases awarded general damages for wrongful imprisonment in the amounts of 
    $1,000, $8,000, $5,000 and $2,500, respectively.

. . .

[123]
The police were entitled to imprison Mr. Ward 
    when he was arrested for breach of the peace.  The commission of the tort 
    of wrongful imprisonment arose from the failure of the police to release him 
    within a reasonable time after the Prime Minister had left the area of the 
    ceremony.  In assessing damages for wrongful imprisonment, therefore, I am 
    not assessing damages for the imprisonment itself, but for the length of the 
    imprisonment.  In all of the circumstances, I award Mr. Ward the sum of $5,000 
    as general damages for the wrongful imprisonment.

[26]

I am not persuaded that there is any basis for this court to interfere 
    with the assessment of damages against the City.  The judge took all the arguments 
    into account and applied reasonably similar cases in an area in which there 
    is not much jurisprudence.  No error has been demonstrated.

[27]

I would dismiss Mr. Wards appeal.

City of Vancouver cross appeal

[28]

The City does not appeal the award of $5,000 for the extended stay 
    of Mr. Ward in the City police lockup.  The City committed the tort of wrongful 
    imprisonment and there can be no argument that damages were not an appropriate 
    remedy.

[29]

The City asserts, however, that there should have been no damage award 
    flowing from the finding of the trial judge that the seizure by the police 
    of Mr. Wards car was unreasonable and infringed Mr. Wards rights under s. 
    8 of the
Charter
to be secure against unreasonable  seizure.  
    The car was towed to the police compound to secure it until it could be searched.  
    However, the police officers later decided that they lacked sufficient grounds 
    to obtain a search warrant.

[30]

The trial judge found that if Mr. Ward had been lawfully arrested for 
    assault or attempted assault, it would have been reasonable for the police 
    to seize his vehicle to look for physical incriminating evidence.  Because 
    the arrest was for a breach of the peace the seizure was unreasonable.

[31]

The judge limited damages for this breach to $100.  He found that Mr. 
    Ward suffered no substantive damage as a result of the seizure.  He described 
    the damages as nominal.  Mr. Ward does not contend that these damages should 
    have been higher.

[32]

In its cross appeal, the City contends that the remedy should have 
    been limited to a declaration that there was a breach of Mr. Wards
Charter
right.  This is the same point taken by the Province in its appeal and it 
    will be convenient to determine the Citys cross appeal within the discussion 
    of the Provinces appeal.

[33]

Mr. Ward argues that the impounding of his car by the police, in addition 
    to being a breach of his
Charter
right, also amounted to the 
    tort of unlawful conversion for which, like the tort of wrongful imprisonment, 
    the awarding of damages was an appropriate remedy.  He pleaded the tort of 
    unlawful conversion in his statement of claim but the trial judge did not 
    discuss that aspect of the claim in his reasons.  It will be necessary to 
    consider this alternative argument only if the appeal of the Province is successful.

Province
of British Columbia appeal

[34]

The Province argues that, as a matter of law, no damages can be assessed 
    against a government for breach of a persons
Charter
rights 
    by a government actor absent a concurrent tort, abuse of power, negligence 
    or wilful blindness.

[35]

Provincial corrections officers managed the police lockup in Vancouver 
    at the relevant time, apparently under a contractual arrangement between the 
    City and the Province.  It was the duty of the corrections officers to secure 
    prisoners turned over to them by City police officers.  They took charge of 
    Mr. Wards person while he was in custody and they subjected him to a strip 
    search.  The trial judge found this search to be unreasonable.

[36]

The trial judge noted in para. 2 that Mr. Ward was required to remove 
    all of his clothes except for his underwear .  Much later in his reasons 
    he addressed the assertion made on behalf of Mr. Ward that the unreasonable 
    strip search amounted to a civil assault:

Assault by Sergeant Gatto

[87]      Counsel for Mr. Ward submits that when Sergeant Gatto responded 
    to Mr. Wards request to speak with his lawyer by saying we can do this the 
    hard way or the easy way, youre not helping things, he was threatening to 
    use force against Mr. Ward and thereby committed an assault.  He also submits 
    that Sergeant Gatto is liable for assault and battery because the strip search 
    of Mr. Ward by the corrections staff was done at his direction.  I do not 
    agree with either of these submissions.

[88]      In order for words alone to constitute an assault, the words 
    must create an apprehension of imminent harm: see Linden & Feldthusen,
Canadian Tort Law,
at p. 48.

If Sergeant Gattos words had 
    been spoken in response to Mr. Ward refusing to disrobe at the time of the 
    strip search, they may have been sufficient to create an apprehension of imminent 
    harm.  However, the words were spoken in response to Mr. Wards request to 
    speak to his lawyer, and there was no inference that Mr. Ward would be harmed 
    if he continued to ask for his lawyer.

[89]      There is no evidence that anyone assaulted or battered Mr. Ward 
    in connection with the strip search.  He was asked to remove his clothes and 
    he complied until all of his clothes other than his underwear were taken off.  
    When he refused to take off his underwear, there was no threat of harm and, 
    indeed, he was told that he did not have to take them off.  He was never touched 
    during the strip search.  In addition, the strip search was done pursuant 
    to the Corrections Branchs policy and was not done under Sergeant Gattos 
    direction.  During his examination for discovery, Sergeant Gatto stated that 
    he did not know if he had the authority to make the decision to stop the strip 
    search.  In his cross examination, Mr. Coulson disagreed that the officer 
    in charge was in charge of the Jail and said that the persons in charge of 
    the Jail were the corrections supervisor and the officer in charge.

[37]

In this part of his reasons, the judge appears to have been addressing 
    only the claim that Sergeant Gatto, a City employee, committed an assault 
    of Mr. Ward by saying we can do this the hard way or the easy way .  There 
    is no basis for interfering with the conclusion that the words spoken by Sargeant 
    Gatto did not amount to an assault in the context in which the court found 
    that they were used.  The opening sentence of para. 89 above amounts to a 
    finding that the employees of the Province, the corrections officers, did 
    not commit a civil assault during the strip search.

[38]

Mr. Ward contends that the judge should have found that the unreasonable 
    search by the corrections officers constituted a civil assault as well as 
    a
Charter
violation.  He relies mainly on the following passage 
    from his evidence that was not mentioned by the trial judge in his reasons:

Q         
    Which is the room that you were strip searched in?

A          
    Again, Im not sure whether I was held in the cell with the drain in the floor 
    before I was taken into the search room, or whether I went into that room 
    after I was searched.  But theyre separate rooms, and the room I was searched 
    in was a rectangular room with a door at each end, windows in the door, a 
    table along one wall, and a CCTV, closed circuit television camera in the 
    corner in the top.

Q         
    What were your feelings or your reaction when you are about to be strip searched?

A          
    Apprehension, primarily.  Again, circumstances were that at this point I knew 
    that I had been arrested; I was told it had been for breach of the peace, 
    or for some sort of a attempted assault on the Prime Minister.  This is now 
    in August of 2002, in the post-September 11th, 2001 era; so I was immediately 
    very concerned.  And then when these two large men put the rubber gloves on 
    and told me to take off my clothes, I was very apprehensive and I felt worried. 
     And as I took off my clothes, I could sense I was trembling, whether from 
    the cold or from apprehension, I'm not sure which.  And I got very, very concerned 
    when they wanted me to strip completely naked, because it was already quite 
    demeaning and undignified, to say the least, to be standing there in the company 
    of these strange, large men wearing blue rubber gloves in those circumstances. 
     It was most uncomfortable.

[39]

The Province in reply says that the issue of assault by employees of 
    the Province was not before the court.  There is a pleading that the City 
    employees, the police officers, assaulted Mr. Ward.  This would explain why 
    there was an attempt to prove that Sergeant Gatto committed an assault during 
    the strip search.  But there is no pleading in the statement of claim that 
    employees of the Province assaulted Mr. Ward.  The Province says that it relied 
    on this absence of pleading in determining how to present its case.  In particular, 
    counsel for the Province did not call as witnesses the corrections officers 
    who instigated the strip search and then abandoned it.  In addition, relying 
    on the absence of a pleading, counsel did not cross examine Mr. Ward with 
    respect to the issue.  The Province relied on the evidence of Peter Coulson 
    to attempt to justify, in
Charter
terms, the strip search and 
    the policy under which it was carried out.

[40]

Was the issue of assault by employees of the Province before the trial 
    court and, if it was, did the trial judge err in not finding that they committed 
    a civil assault of Mr. Ward in conducting the strip search?  Although an argument 
    can be made that the evidence of Mr. Ward reproduced above could form the 
    basis for a finding of civil assault by the corrections officers, a review 
    of the pleadings and the presentation of counsels opening at trial makes 
    it clear that he did not alert the Province or the court that Mr. Ward was 
    claiming that there had been an assault by the corrections officers in conducting 
    the unconstitutional strip search.

[41]

The further amended statement of claim pleads the claims against the 
    City and the Province separately and distinctly.  Paragraph 34 asserts that 
    the actions of the police officers constituted assault, battery and wrongful 
    imprisonment.  There is no such pleading with respect to employees of the 
    Province.  The pleading against them and the Province is restricted to
Charter
infringement and negligence.

[42]

Counsel for Mr. Ward at trial provided the court with a written opening 
    statement.  Paragraph three reads:  This case is about the wrongful arrest 
    and treatment of Mr. Ward by the Vancouver Police staff at the Vancouver Jail.  
    The treatment constitutes assault, battery, breach of his Charter rights, 
    and false imprisonment.  There is no specific assertion in the document that 
    the strip search constituted an assault by the employees of the Province and 
    I am unable to find anything in paragraph three that would bring to the attention 
    of the defence or the court that Mr. Ward was alleging a tort not pleaded.  
    In addition, in his oral opening to the court, Mr. Wards counsel specifically 
    alleged an assault by the police officers during the arrest but did not allege 
    an assault by the corrections officers during the strip search.  This was 
    consistent with the pleading.

[43]

Counsel and the court conducted this trial with careful regard for 
    what had been pleaded.  This is illustrated by an objection taken by counsel 
    for the Province to one aspect of the oral opening of counsel for Mr. Ward.  
    Counsel told the court that it was alleged that the City and the Province 
    were jointly and severally liable for what took place in the lockup.  This 
    assertion is also found in the written opening.  The objection was that joint 
    and several liability had not been pleaded.  After hearing argument, Tysoe 
    J. ruled that the issue could not be pursued absent a further amendment to 
    the statement of claim.  Counsel later told the court that he had instructions 
    not to seek an amendment to plead joint and several liability.  In this refreshingly 
    correct procedural atmosphere, it would be inconsistent to consider a cause 
    of action with respect to which the parties never joined issue.

[44]

There was no suggestion during the hearing of this appeal that there 
    was a claim of civil assault against the Province or the corrections officers 
    argued in closing submissions at trial.  We must assume that it was not raised 
    at that time.  Had it been raised, there can be no doubt that counsel for 
    the Province would have objected.  The trial judge did not canvas the issue 
    in his reasons for judgment and referred to it only incidentally as I have 
    indicated.  That can only be because the issue was not before him.

[45]

From all of this it is apparent that the issue was raised in this court 
    for the first time.  We have not been asked to further amend the statement 
    of claim and are not able to determine on the material before us the extent 
    to which the Province would be prejudiced if we dealt with the issue in the 
    first instance.  Accordingly, in my opinion, we cannot give effect to the 
    argument made on behalf of Mr. Ward that the strip search amounted to a tort 
    in addition to an infringement of his s. 8
Charter
right.

[46]

The issue, therefore, is as stated by the Province:  under s. 24(1) 
    of the
Charter
, are damages an available remedy when the
Charter
breach was not accompanied by a tort and was not the product of bad faith?

[47]

The Province does not dispute the finding that the search was unreasonable 
    and a breach of Mr. Wards rights under s. 8 of the
Charter
.  
    But it does hinge its argument as to remedy on two findings of the trial judge: 
    first, with respect to the strip search, that none of the pleaded torts was 
    committed (para. 105); and, second, that the actions of the employees of 
    the Province who conducted the strip search were not malicious, high-handed 
    or oppressive and that the implementation of the strip-search policy was 
    based on legal advice (para. 128).  The judge clearly concluded that the
Charter
breach was not committed by the employees of the Province in bad faith or 
    through indifference to Mr. Wards
Charter
rights.  Nor was 
    there any suggestion in this case that the policy under which the strip search 
    was conducted was the product of institutional bad faith or was created for 
    any improper purpose.  These are conclusions that are explicitly stated in 
    the reasons for judgment or are implicit therein.  In my opinion, they are 
    not assailable by Mr. Ward on appeal.  They form the basis of the issue raised 
    by the Province.

[48]

The court awarded damages to Mr. Ward by applying s. 24(1) of the
Charter
.  
    That section reads:

24(1)    
    Anyone whose rights or freedoms, as guaranteed by this Charter, have been 
    infringed or denied may apply to a court of competent jurisdiction to obtain 
    such remedy as the court considers appropriate and just in the circumstances.

[49]

There are appellate cases that deal with the availability of damages 
    as a remedy when the court strikes down legislation because the legislation 
    breaches the
Charter
rights of a segment of society (
Mackin 
    v. New Brunswick
, 2002 SCC 13, [2002] 1 S.C.R. 405), or strikes down 
    articulated government policy (
Wynberg v. Ontario
(2006), 82 
    O.R. (3d) 561, 269 D.L.R. (4th) 435).  Generally speaking, in those circumstances, 
    a declaration of breach is the only available remedy in the absence of bad 
    faith, abuse of power or negligence.  But there do not appear to be any cases 
    at the appellate level that determine whether damages are an appropriate remedy 
    under s. 24(1) when, without bad faith and without the commission of any other 
    civil wrong, direct actions by agents of government, while exercising statutory 
    powers or duties or implementing government policy, breach a persons
Charter
rights.  I would think that, as in the present case, such a situation would 
    arise most often in the context of detention, arrest and confinement by government 
    agents charged with criminal investigation and public safety duties.

[50]

The trial judge relied upon four cases at the trial level in which 
    civil damages were awarded under s. 24(1) for
Charter
breaches 
    arising out of direct action by agents of government.  He said this:

[111]    
    There have been a number of judgments which have granted damages for violations 
    of the
Charter
without proof of malice, bad faith or negligence: see, 
    for example,
Morin v. Prince Edward Island Regional Administrative Unit 
    No. 3 School Board
(2005), 254 D.L.R. (4th) 410 (P.E.I.S.C.A.D.),
Hawley 
    v. Bapoo
(2005), 76 O.R. (3d) 649 (Ont. Sup. Ct.) and
Bevis v. Burns
(2006), 269 D.L.R. (4th)

696 (N.S.C.A.).  With specific reference 
    to strip searches where no tort has been committed, the Federal Court held 
    in
Blouin v. R.
(
sub. nom. Blouin v. Canada)
(1991), 51 F.T.R. 
    194 (T.D.) at ¶ 24 that a person who was unreasonably strip searched was entitled 
    to damages in addition to a declaration.  If the Ontario Court of Appeal had 
    intended in
Wynberg
to disapprove of these and other decisions, one 
    would have expected more than a single paragraph of
obiter dicta
making 
    no reference to any of the contrary decisions.

[51]

As of the date of Mr. Wards arrest, the legal power to search a prisoner 
    in the provincial corrections system was found in s. 19 of the
Correctional 
    Centre Rules and Regulations
, B.C. Reg. 284/78, which was in force 
    pursuant to the
Correction Act
, R.S.B.C. 1996, c. 74.  The section 
    then read:

19 
    (1) On admission of an inmate to a correctional centre the person of the inmate 
    and his possessions shall be searched by an officer of the same gender as 
    the inmate.

(2) Once an inmate has been admitted to a correctional 
    centre an officer shall only conduct such further searches where

(a)  the 
    director so authorizes, or

(b)  an 
    officer has reasonable and probable grounds to believe that the inmate is 
    in possession of any contraband, in which case the officer shall search the 
    inmate and provide a written report to the director within 12 hours.

[52]

There was no specific statutory authorization to conduct strip searches.  
    However, it is common ground that it is necessary for the security of the 
    lockup and for the safety of the prisoners and staff that such searches must 
    be done in certain circumstances.  At the police lockup in Vancouver, a written 
    policy was in place on the date of Mr. Wards arrest.  Peter Coulson was then 
    employed by the Province as the director of operations at the lockup.  He 
    testified that strip searches were conducted of all new prisoners other than 
    persons arrested for drunkenness and for bylaw offences.  The former were 
    held separately from the general population of the lockup and the latter were 
    booked and released.  The trial judge found that this practice was contrary 
    to the written policy of the Corrections Branch for this particular lockup.  
    He reproduced the policy at para. 83 of his reasons and then continued with 
    his analysis:

[83]

A 
    strip search will be done for new prisoners; it is deemed necessary because 
    of the following:

·

the seriousness of 
    the offence

·

charges against the 
    prisoner are associated with evidence hidden on the body

·

at the time of the 
    arrest, weapons were involved

·

the accused is known 
    to be violent and/or to carry weapons

·

there is possible 
    danger to personnel and prisoners in the Jail

A 
    strip search will not usually be done on a Bylaw offender unless there is 
    a threat to the safety and security of the Jail.

In my view, the policy is ambiguous.  It begins by stating that strip 
    searches will be done for new prisoners, which one would assume, without reading 
    more, meant
all
new prisoners.  It then lists the reasons for the policy, 
    but they are more in the nature of factors to be considered when deciding 
    whether to strip search a new prisoner.  The policy concludes by stating that 
    strip searches will not usually be done on bylaw offenders, which suggests 
    that the opening words of the policy did not mean that all new prisoners are 
    to be strip searched.  The policy does not mention drunken persons.

[84]      On reading the policy as a whole, it is my view that the reasons 
    are actually factors to be considered in deciding whether a strip search should 
    be conducted.  However, it appears that Mr. Coulson or someone else decided 
    that all new entrants to the Jail, other than bylaw offenders and drunken 
    persons, represent a possible danger to personnel and prisoners in the Jail.

[85]      If the factors are applied to Mr. Ward, he would not fit the 
    criteria for a strip search any more than bylaw offenders and drunken persons. 
     He did not commit a serious offence, he was not charged with an offence associated 
    with evidence being hidden on the body, no weapons were involved and Mr. Ward 
    was not known to be violent or to carry weapons.  Constable Prasobsin testified 
    that Mr. Ward had calmed down by the time he reached the Jail, and there was 
    no reason to believe that Mr. Ward represented a danger to the personnel and 
    prisoners in the Jail.  As there was no threat to the safety and security 
    of the Jail, I conclude that the strip search of Mr. Ward was not in accordance 
    with the Corrections Branchs written policy.

[86]      I conclude that Mr. Wards
Charter
right under s. 8 to 
    be secure against unreasonable search was infringed because his strip search 
    was not in accordance with the Corrections Branchs written policy or, if 
    it was conducted in accordance with it, the policy was unreasonable to permit 
    strip searches of persons being held for a breach of the peace in the absence 
    of any threat to the safety and security of the Jail.

[Italics in original]

[53]

Thus the
Charter
breach arose out of the improper implementation 
    of written policy.  There was a failure by those implementing it to understand 
    that the policy did not warrant a strip search of Mr. Ward.  This rendered 
    the search unreasonable and a breach of Mr. Wards rights under s. 8.  As 
    I have said, the Province does not contest this finding.

[54]

The argument of the Province begins with the general proposition that 
    there is no remedy in law for an exercise of statutory discretion that is 
    wrongly but honestly exercised: see, for example,
Welbridge Holdings 
    Ltd. v. Greater Winnipeg
, [1971] S.C.R. 957, and
D.E. v. British 
    Columbia
, 2003 BCSC 1013, revd 2005 BCCA 134.  To succeed, the plaintiff 
    must prove bad faith on the part of the government actor.  Neither of these 
    cases is a
Charter
case and neither involved a broad discretion 
    as to remedy as is found in s. 24(1) thereof.

[55]

The Province contends, however, that the
Charter
is a 
    statute to which the same rule must apply.  Public officials are faced with 
    competing demands and should not be faulted for favouring one of those demands 
    over others in the exercise of their discretion, even if the unintended result 
    is a breach of a
Charter
right of an individual affected by 
    the exercise of discretion.  The present case is an example.  The corrections 
    officers had to choose between invading Mr. Wards privacy and the safety 
    of other prisoners and staff.  Making the other choice, the argument continues, 
    might have exposed them to liability to others if, not having been strip searched, 
    Mr. Ward later produced a weapon and caused injury to somebody else in the 
    lockup.

[56]

To attempt to make its argument applicable to a
Charter
case, the Province relies on
Mackin
and
Wynberg
,

[57]

In
Mackin
, the court was concerned with the constitutional 
    validity of legislation affecting the supernumerary status of Provincial Court 
    judges.  The court declared the legislation invalid.  The court went on to 
    hold that the Crown enjoys a qualified immunity from an award of damages for 
    a
Charter
breach when its representatives, without acting negligently 
    or in bad faith, apply legislation that is subsequently declared to be invalid.  
    Gonthier J. said this:

Damages

78        
    According to a general rule of public law, absent conduct that is clearly 
    wrong, in bad faith or an abuse of power, the courts will not award damages 
    for the harm suffered as a result of the mere enactment or application of 
    a law that is subsequently declared to be unconstitutional (
Welbridge Holdings 
    Ltd. v. Greater Winnipeg
, [1971] S.C.R. 957;
Central Canada Potash 
    Co. v. Government of Saskatchewan
, [1979] 1 S.C.R. 42).  In other words 
    "[i]nvalidity of governmental action, without more, clearly should not 
    be a basis for liability for harm caused by the action" (K. C. Davis,
Administrative Law Treatise
(1958), vol. 3, at p. 487).  In the legal 
    sense, therefore, both public officials and legislative bodies enjoy
limited 
    immunity
against actions in civil liability based on the fact that a legislative 
    instrument is invalid.  With respect to the possibility that a legislative 
    assembly will be held liable for enacting a statute that is subsequently declared 
    unconstitutional, R. Dussault and L. Borgeat confirmed in their
Administrative 
    Law
: A Treatise (2nd ed. 1990), vol. 5, at p. 177, that:

In our parliamentary system of government, Parliament or a legislature of 
    a province cannot be held liable for anything it does in exercising its legislative 
    powers.  The law is the source of duty, as much for citizens as for the Administration, 
    and while a wrong and damaging failure to respect the law may for anyone raise 
    a liability, it is hard to imagine that either Parliament or a legislature 
    can as the lawmaker be held accountable for harm caused to an individual following 
    the enactment of legislation. [Footnotes omitted.]

79        
    However, as I stated in
Guimond v. Quebec (Attorney General), supra
, 
    since the adoption of the
Charter
, a plaintiff is no longer restricted 
    to an action in damages based on the general law of civil liability.  In theory, 
    a plaintiff could seek compensatory and punitive damages by way of "appropriate 
    and just" remedy under s. 24(1) of the
Charter
.  The limited immunity 
    given to government is specifically a means of creating a balance between 
    the protection of constitutional rights and the need for effective government. 
     In other words, this doctrine makes it possible to determine whether a remedy 
    is appropriate and just in the circumstances.  Consequently, the reasons that 
    inform the general principle of public law are also relevant in a
Charter
context.  Thus, the government and its representatives are required to 
    exercise their powers in good faith and to respect the "established and 
    indisputable" laws that define the constitutional rights of individuals. 
     However, if they act in good faith and without abusing their power under 
    prevailing law and only subsequently are their acts found to be unconstitutional, 
    they will not be liable.  Otherwise, the effectiveness and efficiency of government 
    action would be excessively constrained. Laws must be given their full force 
    and effect as long as they are not declared invalid. Thus it is only in the 
    event of conduct that is clearly wrong, in bad faith or an abuse of power 
    that damages may be awarded (
Crown Trust Co. v. The Queen in Right of Ontario
(1986), 26 D.L.R. (4th) 41 (Ont. Div. Ct.)).

80        
    Thus, it is against this backdrop that we must read the following comments 
    made by Lamer C.J. in
Schachter
,
supra
, at p. 720:

An individual remedy under s. 24(1) of the
Charter
will rarely be available 
    in conjunction with an action under s. 52 of the
Constitution Act, 1982
. 
     Ordinarily, where a provision is declared unconstitutional and immediately 
    struck down pursuant to s. 52,
that will be the end of the matter
. 
     No retroactive s. 24 remedy will be available. [Emphasis added.]

81        
    In short, although it cannot be asserted that damages may never be obtained 
    following a declaration of unconstitutionality, it is true that, as a rule, 
    an action for damages brought under s. 24(1) of the
Charter
cannot 
    be combined with an action for a declaration of invalidity based on s. 52 
    of the
Constitution Act, 1982
.

[58]

The Province argues that this is the law that applies categorically 
    to
Charter
breaches of all kinds, with the resulting conclusion 
    that damages are not an available remedy to Mr. Ward for the strip search.  
    I do not read
Mackin
as standing for such a broad proposition.  
    Although the above passage includes a discussion of the actions of government 
    agents, it is in the context of their actions being under legislation subsequently 
    declared to be in breach of a
Charter
right.  The constitutional 
    validity of legislation is not in issue here.  Mr. Ward did not combine his 
    claim for damages with a claim under s. 52 of the
Constitution Act, 
    1982
.  I do not read
Mackin
in such a way as to preclude 
    a claim for damages in cases like the one before us.

[59]

The Ontario Court of Appeal applied
Mackin
in
Wynberg
.  
    That case arose out of ministerial policy formulated under a statutory provision 
    that gave the provincial Minister of Child and Family Services a broad discretion 
    to provide services and establish programs.   The policy provided for intensive 
    behavioural intervention for autistic children from ages two to five but not 
    for school-aged autistic children.  The trial judge found that the policy 
    was discriminatory under s. 15 of the
Charter
and made a declaratory 
    order to that effect.  He also awarded damages to the parents of 35 autistic 
    children who had brought the proceedings.  The appeal court overturned the 
    finding of a
Charter
breach.  After stating the general principle 
    found in
Mackin
, the court dealt with the remedy issue, in
obiter 
    dictum
, as follows:

[194]
While the rule against combining damages with declaratory 
    relief has been articulated in cases where the declaration of invalidity is 
    sought against legislation, we see no principled basis on which to limit the 
    application of this rule to cases where a statute, rather than some other 
    government action, is declared unconstitutional.  Support for this view can 
    be found in the above quoted passage from
Mackin
, in which the Supreme Court refers 
    to the "exercise of their powers" and "government action", 
    rather than legislation
per se
.  Moreover, the reasons underlying 
    the general prohibition against damages where declaratory relief is granted 
    apply with equal force whether the declarations are made as a result of a 
    challenge to legislation under s. 52 of the
Constitution Act, 1982
or, as in this 
    case, where the challenge is to some action taken under legislation that is 
    said to infringe a
Charter
right and relief is sought pursuant to s. 24(1) of the
Charter
.


The 
    court expanded on this view in the ensuing paragraphs and clearly restricted 
    it to government policy as opposed to specific conduct of government agents.  
    Striking down government policy on
Charter
grounds is more akin 
    to striking down legislation than it is to the circumstances of the present 
    case.

[60]

I take more instruction on the issue at hand from
Doucet-Boudreau 
    v. Nova Scotia (Minister of Education)
, 2003 SCC 62, [2003] 3 S.C.R. 
    3, than I do from
Mackin
.  Judgment in that case was given a 
    year after
Mackin
and before
Wynberg
.  In
Doucet-Boudreau
, 
    the issue was whether a trial judge, having found a breach of language rights 
    under s. 23 of the
Charter
, could retain jurisdiction to receive 
    reports on government efforts to ameliorate the breach within the provincial 
    secondary school system.  The Court of Appeal of Nova Scotia had struck down 
    that provision in the order.  The majority in the Supreme Court of Canada 
    restored the provision and commented on the scope of the available remedy.  
    Although their comments were made in the context of a s. 24(1) remedy for 
    a breach of  s. 23 (minority language educational rights), I think they are 
    properly seen to be of more general application than the comments quoted above 
    from
Mackin
.  Iacobucci and Arbour J.J. wrote this:

23
It is well accepted that the
Charter
should be given a generous and 
    expansive interpretation and not a narrow, technical, or legalistic one (
Hunter v. Southam Inc.
, 
    [1984] 2 S.C.R. 145;
R. 
    v. Big M Drug Mart Ltd.
, [1985] 1 S.C.R. 295;
Re B.C. Motor Vehicle Act
, [1985] 2 S.C.R. 
    486 ;
Reference re Prov. 
    Electoral Boundaries (Sask.)
, [1991] 2 S.C.R. 158;
Vriend v. Alberta
, 
    [1998] 1 S.C.R. 493).  The need for a generous interpretation flows from the 
    principle that the
Charter
ought to be interpreted purposively.  While courts must be careful not to 
    overshoot the actual purposes of the
Charter
's guarantees, they must avoid 
    a narrow, technical approach to
Charter
interpretation which could subvert the goal of ensuring 
    that right holders enjoy the full benefit and protection of the
Charter
. ...

24
The requirement of a generous and expansive interpretive approach 
    holds equally true for
Charter
remedies as for
Charter
rights (
R. v. Gamble
, [1988] 2 S.C.R. 595;
R. v. Sarson
, [1996] 
    2 S.C.R. 223;
R. v. 974649 
    Ontario Inc.
, [2001] 3 S.C.R. 575, 2001 SCC 81 ("
Dunedin
")). ...

25
Purposive interpretation means that remedies provisions must 
    be interpreted in a way that provides "a full, effective and meaningful 
    remedy for
Charter
violations" since "a right, no matter how expansive in theory, is 
    only as meaningful as the remedy provided for its breach" (
Dunedin, 
    supra
, at paras. 19-20).  A purposive approach to remedies in 
    a
Charter
context gives modern vitality 
    to the ancient maxim
ubi 
    jus, ibi remedium
:  where there is a right, there must be a 
    remedy.  More specifically, a purposive approach to remedies requires at least 
    two things.  First, the purpose of the right being protected must be promoted: 
    courts must craft
responsive
remedies.  Second, the purpose of the remedies provision must be promoted: 
    courts must craft
effective
remedies.

[Emphasis in original]

[61]

I consider that neither the Supreme Court of Canada decision in
Mackin
nor the Ontario Court of Appeal decision in
Wynberg
stands for 
    the broad proposition stated by the Province.  Neither of those cases purports 
    to determine the availability of damages in law for
Charter
breaches of the sort that occurred in the present case.  Indeed, I think the 
    language of each was probably crafted to leave for later consideration the 
    issue that is now before this court.

[62]

In my opinion, there is a significant difference between breach of 
    a
Charter
right that results in the striking down of a law enacted 
    by a legislature, or by the executive branch of government, and breach of 
    a
Charter
right by the actions of government agents.  Declaratory 
    relief is the obvious remedy for the former.  It is an end in itself because 
    it strikes down or, in some cases, reads down the offending law or policy 
    to the extent that the law or policy breaches
Charter
rights.  
    This means that those affected by the law are not disadvantaged by it or denied 
    its benefits, as the case may be.  The remedy does not just redress a past 
    wrong.  It also affects rights and liabilities in the future.

[63]

For the kind of breach that occurred in the present case, however, 
    only a past wrong is under consideration.  A declaration of breach, therefore, 
    has no ongoing benefit and is not a remedy at all.  It is really nothing more 
    than a finding of fact that may not, by itself, effectively redress the past 
    wrong.  To require that the breach be accompanied by a tort or by bad faith 
    to justify an award of damages in many cases will give to the victim of the 
    breach only a pyrrhic victory, not a true remedy.  Because the breach would 
    not usually affect anybody other than the party directly involved, limiting 
    the available remedy as suggested by the Province would render the individual 
    rights provisions in the
Charter
less than purposive in many 
    cases.  Depending on the circumstances of the particular case, the remedy 
    might be neither responsive nor effective.  This is the case with respect 
    to the strip search of Mr. Ward because it amounted to a significant
Charter
breach.

[64]

I do not suggest that an award of damages is the appropriate remedy 
    in all cases in which a government actor has breached a persons
Charter
rights.  Section 24(1) vests the court with a broad judicial discretion to 
    grant such remedy as the court considers appropriate and just in the circumstances.  
    Appropriate and just remedies must be determined judicially from case to case.  
    In the present case, I would not interfere with the trial judges exercise 
    of discretion to award damages for the unreasonable search.

[65]

I also would not interfere with the discretionary decision to award 
    nominal damages for the seizure of Mr. Wards car.  Likewise I would not have 
    interfered had the trial judge decided to simply acknowledge the unreasonable 
    seizure and award no damages for it.

[66]

I would dismiss the Provinces appeal and the Citys cross appeal.

Mr. Wards cross appeal

[67]

Mr. Wards cross appeal is based on the assertion that the award of 
    damages of $5,000 for the strip search was inordinately low.  He also says 
    that he should have recovered punitive damages.

[68]

The claim for punitive damages is without merit.

[69]

In assessing damages against the Province, the trial judge said this:

[125]
I turn next to the matter of damages for the 
    strip search.
Phillips v. Nagy
[2005 ABQB 26, affd 2006 ABCA 227], 
    where $150,000 in general damages were awarded, involved egregious circumstances.  
    The plaintiff suffered the indignity of body cavity searches, three enemas 
    and induced vomiting.  She suffered psychological injuries, and became a dependent 
    adult who was unlikely to experience a full recovery.  This is a far cry from 
    the manner and effect of the strip search of Mr. Ward.

[126]    In addition to the authorities relied upon by counsel, I have 
    considered the amounts of the damages awarded in
Blouin
and
Ilnicki
.

In
Blouin
[(1991) 51 F.T.R. 194 (T.D.)]
,
the Federal Court 
    granted general damages in the amount of $5,000 for a strip search conducted 
    of a penitentiary guard by his superiors.  The plaintiff had been required 
    to take off all of his clothes and do a full turn in front of two superiors.  
    In
Illnicki
, the plaintiff had refused to co-operate with the strip 
    search, and the police used force in taking off all of his clothes, including 
    his underwear.  As a result of the force used by the police, the plaintiff 
    sustained injuries to his arm and shoulder.  The Alberta Queens Bench (whose 
    decision is cited as 2003 ABQB 465) awarded the plaintiff $5,000 damages for 
    the breach of his s. 8 rights and $6,000 damages for pain and suffering.  
    The quantum of the damages was not cross-appealed when the police appealed 
    the finding of their liability to the Alberta Court of Appeal.

[127]    In the present case, the strip search of Mr. Ward did not involve 
    the removal of his underwear and exposure of his genitals.  While the Supreme 
    Court of Canada commented at ¶ 90 of
Golden
[2001 SCC 83]

that 
    strip searches are inherently humiliating and degrading for detainees, a strip 
    search which does not involve the removal of the detainees underwear is less 
    humiliating and degrading than searches involving the removal of all clothing 
    such as the strip searches conducted in
Blouin
and
Ilnicki.
Although 
    Mr. Ward testified that the whole experience shook his core beliefs about 
    the rule of law, he did not suffer any physical or psychological injury as 
    a result of the strip search.  In view of all of the circumstances in relation 
    to the strip search, I award Mr. Ward the sum of $5,000 against the Provincial 
    Government for the infringement of his right under s. 8 of the
Charter
to be secure against unreasonable search.


[70]

Mr. Ward has not presented a persuasive argument for this court to 
    interfere with the damage award against the Province.

Conclusion

[71]

I would dismiss both appeals and both cross appeals.

The 
    Honourable Mr. Justice Low

I agree:

The Honourable Chief Justice Finch

Reasons 
    for Judgment of the Honourable Madam Justice Saunders:

[72]

I have had the privilege of reading the draft reasons for judgment 
    of Mr. Justice Low.  I agree with him that Mr. Wards appeal and cross appeal 
    should be dismissed.  Respectfully, however, I have reached a different conclusion 
    on the appeal by the Province of British Columbia and the cross appeal by 
    the City of Vancouver of the awards of damages in favour of Mr. Ward for breach 
    of his rights under s. 8 of the
Charter of Rights and Freedoms.
I 
    would allow that appeal and cross appeal.

[73]

I turn first to the appeal of the Province of British Columbia.  Any 
    discussion of this appeal must start with an acknowledgement the strip search 
    of Mr. Ward was, in the circumstances, an affront to Mr. Wards privacy and 
    personal dignity, as well as a breach of his right under s. 8 of the
Charter
,

and
is to be 
    viewed as a serious matter: see, for example,
R. v. Briggs
(2001), 
    55 O.R. (3d) 417 at para. 35, 157 C.C.C. (3d) 38 (Ont. C.A.), leave to 
    appeal refd [2002] S.C.C.A. No. 31;
R. v. Golden,
2001 SCC 83, [2001] 3 S.C.R. 679.

[74]

The search of Mr. Ward was conducted by corrections officers, but just 
    as the trial judge viewed the reasonableness of the search with reference 
    to the basis of the arrest (breach of the peace), so do I see the responsibility 
    of those corrections officers to Mr. Ward as influenced by the proper attitude 
    of the police to him.

[75]

The fundamental role of a police officer, referred to by the historic 
    common law appellation constable in the organizing statute for municipal 
    police forces (of which the Vancouver Police Department is the largest in 
    the province), the
Police Act
, R.S.B.C. 1996, c. 367, is revealed in 
    the oath required by s. 70 of each officer, which reads in part:

I will, to 
    the best of my power, cause the peace to be kept and prevent all offences 
    against the persons and properties of Her Majesty's subjects;

(
Police Oath/Solemn Affirmation 
    Regulation
, B.C. Reg. 136/2002, s.1.)

[76]

The constable municipal policing model is not one in which the officer 
    is primarily the instrument of the state; rather, it is fashioned to emphasize 
    the officers pre-eminent responsibility as a peace officer, and his dual 
    but equal duties to keep the peace and to prevent offences.  This model promotes 
    the exercise of independent judgment taken on behalf of the community as a 
    whole.  That community, by definition, includes the person arrested.

[77]

The actions of the police led to Mr. Wards detention and brought him 
    to the city jail.  By a contract between the City of Vancouver and the Province 
    of British Columbia, the jail is staffed by corrections officers employed 
    by the Province and one called the officer in charge.  This arrangement is 
    relatively new.  Historically, the jail was staffed by members of the Vancouver 
    Police Department without the assistance of corrections officers, a situation 
    that led to several reports and recommendations for change:  see, for example, 
    British Columbia, Royal Commission of Inquiry into the Alleged Injuries Sustained 
    by Michael Albert Jacobsen During his Detention in the Vancouver City Police 
    Jail,
Commissioners Report
(Vancouver: The Commission, 1988).

[78]

Given this background, I consider the context in which these corrections 
    officers work engages their individual responsibility to apply their judgment 
    in the performance of their duties even more so than may usually be the case, 
    in addition to their employment obligation to have an eye to existing policies 
    of their employer.

[79]

Liability was not found, however, on the basis of any individual errors 
    in judgment by the corrections officers.  As I read the reasons for judgment, 
    the trial judge focused on the contents of the policy and found in the alternative 
    either the search was not in accordance with the employers written policy, 
    or, if it was in accordance with this policy, the policy was unreasonable 
    to permit strip searches of persons being held for a breach of the peace in 
    the absence of any threat to the safety and security of the Jail.

[80]

The question is whether either of these alternatives should lead to 
    damages against the Province as an appropriate and just remedy under s. 
    24 of the
Charter
.  In my view, given the trial judge did not find 
    wilful malice or bad faith, the answer is no.

[81]

I will deal first with the second alternative for finding the search 
    was unreasonable, namely that the policy itself was unreasonable.  While this 
    case was not framed as an action for a declaration as to the constitutionality 
    of the policy, in my view, by seeking a declaration of infringement of Mr. 
    Wards
Charter
rights, it had that effect.
In such cases, I understand damages are not usually the 
    preferred remedy.  I consider the words of Justice Gonthier in
Mackin v. 
    New Brunswick (Minister of Finance)
, 2002 SCC 13, [2002] 1 S.C.R. 405, 
    replicated by Mr. Justice Low, equally applicable to a case in which policy 
    (governmental) is the basis for the impugned behaviour:

[79] 
    . . . Thus, the government and its representatives are required to exercise 
    their powers in good faith and to respect the established and indisputable 
    laws that define the constitutional rights of individuals.  However, if they 
    act in good faith and without abusing their power under prevailing law and 
    only subsequently are their acts found to be unconstitutional, they will not 
    be liable . . .

[82]

I turn now to the trial judges first alternative for finding that 
    the search was unreasonable, namely that the search was not in accordance 
    with the policy.  On this reasoning, liability turned on a mistake made by 
    the corrections officers as to the meaning of the policy, rather than on a 
    faulty policy.  Although the trial judge did not frame it in this fashion, 
    it appears to me he approached this issue as an honest but mistaken belief 
    on the part of the corrections officers as to the correct search procedure 
    to employ.  If this is so, I do not consider that damages should lie, given 
    the trial judge did not conclude there was wilful malice or bad faith, and 
    instead found the corrections officers were not malicious, high-handed or 
    oppressive, and given the claim in tort against the Province, framed in negligence, 
    did not succeed.

[83]

At this time the subject of damages as a s. 24 remedy for
Charter
breach lacks a framework of principles for both liability 
    and quantum unlike many other areas of
Charter
jurisprudence and unlike 
    the law of damages in other fields in which principles are well developed.  
    I consider it salutary that principles be developed, both as to liability 
    and quantum, so as to allow members of the community, with confidence, to 
    predict liability and quantum, and, with confidence, to settle disputes knowing 
    they are within the likely parameters of a judicial decision.

[84]

The general objective of damages at common law is compensation for 
    loss.  Where, as here, the wrong did not cause pecuniary loss, (unlike, for 
    example,
Auton v. British Columbia (Attorney General)
, 2002 BCCA 538, 
    6 B.C.L.R. (4th) 201, revd on the issue of liability 2004 SCC 78, [2004] 
    3 S.C.R. 657, and
Wynberg v. Ontario
(2006), 82 O.R. (3d) 561, 269 
    D.L.R. (4th) 435 (Ont. C.A.), leave to appeal refd [2006] S.C.C.A. No. 441) 
    the basis for the award is less than apparent.

[85]

For damages under s. 24 of the
Charter
, one basis may be, as 
    with other
Charter
remedies, to correct behaviour of the persons 
    who have caused the
Charter
infringement, or to provide rebuke.  On 
    this theory, damages are not so much intended to compensate the wronged individual 
    as to censure the persons who have breached his or her rights.  Where, as 
    here, neither malice nor bad faith is found, and where, as the trial judge 
    seems to hold, the individuals conducting the search thought they were acting 
    in accordance with a policy, there seems to me to be little accomplished by 
    an award of damages that is not already accomplished by a trial process calling 
    attention to their error.  In other words, on the findings of the trial judge 
    as to the state of mind of the corrections officers, I do not consider correction 
    a sound basis on which to award damages.  Nor would an objective of punishment 
    or sanction be appropriate absent a finding of a faulty state of mind.

[86]

An alternative basis for an award of damages under s. 24 of the
Charter
may be as compensation for loss from injury, much as in the law of negligence.  
    But here, I would suggest, the incremental development of the law of negligence, 
    particularly with respect to persons fulfilling public responsibilities, is 
    instructive.  The caution applied by courts where compensation comes from 
    the public purse and where the officials actions are committed in the exercise 
    of discretion on behalf of the public, without malice or bad faith, soundly 
    establishes that not every loss arising from a mistake made by a public official 
    is compensable.

[87]

A conclusion that non-pecuniary damages may be awarded absent negligence 
    or another tort in these circumstances, I suggest, would create two classes 
    of wrongs, with a s. 24 action for damages available as a fall-back to an 
    action in tort in the event a tort cannot be established.  In this, I agree 
    with Mr. Justice Spencer in
Stenner v. British Columbia 
    (Securities Commission)
(1993), 23 Admin. L.R. (2d) 247 at para. 78 (B.C.S.C.), 
    affd 141 D.L.R. (4th) 122 (B.C.C.A.), leave to appeal refd [1996] S.C.C.A. 
    No. 595.  See also
McGillivary v. New Brunswick
(1994), 149 N.B.R. (2d) 311, 116 D.L.R. (4th) 104 (C.A.), 
    leave to appeal refd [1994] S.C.C.A. No. 408.

[88]

A third basis for a
Charter
damages award under s. 24 may be 
    simply as a marker  a recognition  of the
Charter
breach
.
In 
    that sense nominal damages may be appropriate.  However, this appears to me 
    to be a form of strict liability.  Such an approach seems to me problematic 
    given the number of occasions in which such damages are not awarded, and would 
    carry the potential for arbitrariness.

[89]

Here no tort was committed by the corrections officers, and the question 
    becomes whether there should be strict liability for damages for a
Charter
breach.  In my view, the answer is no.  I consider, absent a tort, that 
    something more is required, whether it is a degree of deliberation in the
Charter
breach, wilful blindness, or bad faith.  In other words, I 
    do not consider damages should be awarded for a
Charter
breach where 
    the trial judge is satisfied the individuals in question, without
mala 
    fides
,
simply made a mistake as to the proper course of action.

[90]

In conclusion, I consider that the general theory of the law of damages 
    does not support an award of damages pursuant to s. 24 of the
Charter
against corrections officers who, in the course of their employment and without 
    malice or bad faith, made a mistake and misinterpreted a government policy 
    as requiring the search in issue.

[91]

In other words, neither of the alternative conclusions of the trial 
    judge support an award of damages against the Province of British Columbia, 
    in my view.

[92]

As to the quantum of damages, if damages there must be, I would not 
    disagree that any award of damages, given the conclusions of the trial judge 
    as to the state of mind of the corrections officers, should be modest, although, 
    as I have said, I would go further and say this is not an appropriate case 
    for such an award.

[93]

While the failure to award damages for a
Charter
breach 
    may be criticized as discouraging vigilance of constitutional rights, I do 
    not see this shrinking attitude displayed either by litigants in the court, 
    or by the bar, and I do not consider damages are required to ensure vigilant
Charter
compliance.

[94]

Without contradicting at all the fact of insult to Mr. Ward, who is 
    well known to the courts as a lawyer who is willing to carry cases engaging 
    important issues of public policy and to extend representation in the courts 
    to needy members of the community, but given the trial judges findings of 
    fact as to the state of mind of the corrections officers in this case, I would 
    allow the appeal of the Province of British Columbia.

[95]

The City of Vancouver has cross appealed the award of nominal damages 
    against it for seizure of Mr. Wards vehicle.  The seizure was effected by 
    members of the Vancouver Police Department.  Mr. Ward submits a damage award 
    is appropriate for breach of his
Charter
right to be free of unreasonable seizure, and was justified 
    in any event as damages for the tort of conversion.

[96]

The trial judge found that none of the torts pleaded against the City 
    of Vancouver were committed.  That conclusion encompasses Mr. Wards claim 
    in conversion.  Thus, if it is to stand, the nominal damages award must do 
    so on the basis of a
Charter
breach.  Again, the trial judge did not find a faulty 
    state of mind on the part of the officers involved with the vehicles seizure, 
    and no tort was established.  For the reasons expressed above, I do not consider 
    damages for the
Charter
breach should 
    have been awarded in these circumstances.  I would allow the Citys cross 
    appeal.

The 
    Honourable Madam Justice Saunders


